DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2021 has been entered.

Response to Amendments / Status of Claims
An amendment, filed 1/12/2021, is acknowledged. Claim 1 is amended. Claims 3 – 10 are withdrawn. Claim 11 is newly added. Claims 1 – 2 and 11 are currently pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-023329 (“Fujii”; English machine translation provided with this correspondence cited herein) in view of KR 2013-0055912 (“Hong”; English machine translation provided 1/11/2021 cited herein).
Regarding claim 1, Fujii teaches an insulating coating treatment solution for forming an insulating coating on a surface of metal ([0001]), comprising: a phosphate of at least one selected from the group comprising of Al and Mg ([0026], L 2-3); and colloidal silica ([0026], L 1-2), wherein the treatment solution does not contain any of chromic anhydride (CrO3), a chromate, and a bichromate ([0012]-[0013] – “an insulating coating agent composition that does not contain a chromium compound”). 
Further, Fujii teaches that the colloidal silica is present in an amount of 35-100 parts by mass per 100 parts by mass of the phosphate ([0026], L 1-2). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the mass ratio of colloidal silicas to phosphate taught by Fujii (35-100 parts by mass colloidal silica to 100 parts by mass of phosphates) overlaps with the range claimed in the instant claim (75-120 parts by mass colloidal silicas to 100 parts by mass of phosphates).
Fujii does not teach that the insulating coating treatment solution contains colloidal silicas having different mean particle diameters, nor does it teach the mean particle diameter of the colloidal silica used.
Hong teaches a tensile coating composition for grain-oriented electrical steel with excellent gloss and insulation properties ([0001]). Hong teaches that the coating composition contains a 
It would have been obvious to incorporate the teachings of Hong into Fujii and utilize a mixture of colloidal silicas having different particle sizes in the insulating coating treatment solution, the mixture of colloidal silicas having different particle sizes of 5 nm (A), 7 nm (B), and 15 nm (C), wherein the weight composition ratio of A, B, C may be 1:1:0, 0:1:1, or 1:1:2. Using colloidal silicas with both small and large particle size results in small particle size silicas being disposed between large particle size silicas, thereby increasing filling and improving compactness, further resulting in improved insulating property and surface gloss characteristics.
It is noted that Hong teaches weight ratios between the colloidal silicas, whereas the instant claim is in terms of mass. The Examiner asserts that an ordinarily skilled artisan would be capable of converting between the two, and would expect them to interact in the same manner as described above.
The Examiner notes that the mixture of colloidal silicas taught by Fujii in view of Hong, when in the 0:1:1 weight ratio, satisfies the claimed limitations regarding mean particle diameter (1.0-150 nm),  mean particle diameter ratio between silicas of different size, in order of increasing size (7 nm to 15 nm results in a ri+1/ri of 15/7 = 2.14, which falls within the claimed not less than 1.5), as well as the mass ratio between silicas of different size, in order of increasing size (1:1 ratio results in a wi+1/(wi+1_wi) of 0.5/(0.5+0.5) = 0.5, which falls within the claimed 0.30 to 0.90).
2, Fujii teaches that the insulating coating treatment solution comprises at least one compound containing Fe, Al, Ga, Ti, or Zr, which may be an oxide of these metal elements ([0029], L 1-4). Further, Fujii teaches that these compounds are present in an amount of 0.1 to 20 parts by mass in terms of the metal element ([0014], L 2-3; [0027]) with respect to 100 parts by mass of the phosphate ([0014], L 1). 
The Examiner asserts that the list of compounds taught by Fujii (which includes oxides of Fe, Al, Ga, Ti, or Zr) overlaps with the claimed “M” compounds of the instant claim (which are selected from the group consisting of oxides of Ti (TiO2), V (V2O5), Mn (MnO), Fe (FeO), and Zr (ZrO2)). Moreover, the mass ratio taught by Fujii (0.1 to 20 parts by mass with respect to 100 parts by mass of the phosphate) overlaps with the claimed mass ratio of the instant claim (5 to 40 parts by mass with respect to 100 parts by mass of the phosphate). Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 11, the Examiner asserts that the mass ratio between the mixture of colloidal silicas taught by Fujii in view of Hong (0.50) continues to fall within the narrower claimed mass ratio range of the instant claim (0.50 to 0.80).

Response to Arguments
Applicant’s remarks filed 1/12/2021 are acknowledged and have been fully considered. Applicant has argued that the amendments made to claim 1 as well as the new limitations in newly entered claim 11 overcome the previously made rejection under the Böhm reference. The Examiner finds this argument persuasive, and as such the previously made rejections have been withdrawn. However, upon further search and consideration, the Examiner has presented new 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735